Citation Nr: 0945882	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  09-25 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left shoulder 
disability as a residual of a sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for recurrent dislocations of 
the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from July 1946 to February 1948.  He was subsequently a 
member of the U.S. Marine Corps Reserves with a period of 
active duty from October 1950 to December 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder disability 
is manifested by pain, limitation of motion to shoulder 
level, and X-ray evidence of arthritis.

2.  It is just as likely as not the Veteran has a bilateral 
hearing loss disability according to VA standards that is 
attributable to his military service.

3.  It also is just as likely as not he has tinnitus as a 
result of his military service.

4.  An August 1970 Board decision considered and denied the 
Veteran's claim for service connection for recurrent 
dislocations of the left shoulder.

5.  The additional evidence received since that August 1970 
Board decision denying this claim is cumulative or redundant 
of evidence already considered in that decision or does not 
relate to an unestablished fact necessary to substantiate 
this claim or raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating for 
the service-connected left shoulder disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5201 (2009).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The August 1970 Board decision that denied service 
connection for recurrent dislocations of the left shoulder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

5.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

For petitions to reopen previously denied claims for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC) held 
that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter that describes what evidence would 
be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2007, September 2008, and July 2009.  The letters informed 
him of the need to submit new and material evidence to reopen 
his previously denied claim for service connection, as well 
as explained what evidence is required to establish both his 
previously denied claim and his new claims for service 
connection.  The letters also informed him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letters also complied with Dingess by apprising him of 
the downstream disability rating and effective date elements 
of his claims and with Vazquez by informing him of the 
requirements for a higher rating for his already service-
connected disability.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in April 2008.  The 
report of that examination contains the information needed to 
assess the severity of his service-connected left shoulder 
disability, the determinative issue regarding this claim.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  He was also afforded two VA 
audiological evaluations in April 2008 to determine the 
etiology of his bilateral hearing loss and tinnitus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



And as for his remaining claim for service connection for 
recurrent dislocation of his left shoulder, if, as here, a 
claim has been previously considered - and denied, and the 
decision became final and binding on him based on the 
evidence then of record, he is required to submit new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petition to 
reopen this claim, absent the required new and material 
evidence, there is no obligation to schedule him for a VA 
examination concerning this claim unless and until he first 
satisfies this threshold preliminary evidentiary burden.  
38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Increased Rating for the Service-Connected Left 
Shoulder Disability

In May 1948, the RO granted service connection for a left 
shoulder sprain and assigned a noncompensable rating.  The 
Veteran claims this condition has worsened over the years 
and, therefore, now deserves a compensable rating.  For the 
reasons and bases discussed below, the Board agrees and finds 
that his disability warrants a higher 20 percent rating.

First off, although the Veteran is additionally claiming 
entitlement to service connection for recurrent dislocations 
of this same shoulder, the claim has been separately 
adjudicated and denied.  In this decision the Board will be 
denying the petition to reopen that claim absent the required 
new and material evidence.  


Since, however, the Board is unable to distinguish the extent 
of the limitation of motion and pain in this shoulder that is 
caused by the service-connected left shoulder sprain versus 
that caused by the recurrent dislocations, which are not 
service connected, the Board must resolve this doubt in the 
Veteran's favor and for all intents and purposes effectively 
presume these symptoms are part and parcel of the service-
connected left shoulder sprain.  See 38 C.F.R. §§ 3.102, 4.3 
(2009); see also Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of disability, the Board must consider whether to 
"stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, where the evidence contains 
factual findings demonstrating distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus is from one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.400(o)(2) (2009).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The Veteran's service-connected left shoulder disability was 
originally rated under Diagnostic Code 5201 for limitation of 
motion of the shoulder and arm.  Under DC 5201, a 20 percent 
rating is assigned where motion of the arm is limited to the 
shoulder level (i.e., 90 degrees of abduction), regardless of 
whether the major or minor arm, or where motion of the minor 
arm is limited to midway between the side and shoulder level 
(i.e., 45 degrees of abduction).  A 30 percent rating is 
warranted for limitation of motion of the minor arm to 25 
degrees from the side, whereas this warrants an even higher 
40 percent rating for the major arm.  See 38 C.F.R. § 4.71a, 
DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of 
forward elevation (flexion), from 0 to 180 degrees of 
abduction, and from 0 to 90 degrees of internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I.

Records show the Veteran is right-hand dominant (right-
handed), so his left arm is considered his "minor" arm, 
meaning his disability is affecting his minor 
upper extremity.

The Veteran's left shoulder disability can alternately be 
rated under DC 5003 for degenerative arthritis.  DC 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, which in this case would be DC 5201 for 
limitation of the shoulder and arm.  However, according to 
DC 5003, when limitation of motion would be noncompensable, 
i.e., 0 percent, under a limitation-of-motion code, but there 
is at least some limitation of motion, VA assigns a 10 
percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Applying these criteria to the facts of this case, the 
Veteran's disability warrants a higher 20 percent rating 
because the range of motion of his left arm and shoulder is 
essentially limited to shoulder level.  The evidence 
supporting this conclusion is the April 2008 VA examination 
report and private treatment records from S.C.S., M.D., and 
H.L.L., M.D.

A September 2007 X-ray report from Dr. H.L.L. indicated the 
Veteran had degenerative changes of the acromioclavicular 
(AC) joint in his left shoulder.  A June 2008 treatment 
record from Dr. S.C.S. found forward flexion to 90 degrees 
and 70 degrees of abduction.  The Veteran had pain on extreme 
rotation and internal rotation of the left shoulder.  A CT 
scan showed a superficial osteochondral defect of the 
posterior superior aspect of the humeral head approximately 
1.5 diameter consistent with a superficial Hills-Sachs 
lesion. The anterior inferior glenoid had a notch 
configuration most likely secondary to remote motion injury 
and a prior anterior glenohumeral dislocation.  There were 
minimal degenerative changes of the acromioclavicular joint 
and most likely tendonosis of the rotator cuff.

During the April 2008 VA examination, the Veteran had left 
shoulder abduction to 90 degrees, flexion to 90 degrees, 
internal rotation to 30 degrees, and external rotation to 30 
degrees.  The examiner noted tenderness, pain at rest, 
weakness, and guarding of movement.  X-rays were mistakenly 
taken of the right shoulder, rather than left.

Regardless, there is other X-ray evidence of arthritis in the 
left shoulder, and the findings noted during the course of 
the evaluation and treatment of this shoulder are more 
commensurate with a higher 20 percent rating since the range 
of motion in this shoulder is limited to shoulder level.  See 
38 C.F.R. § 4.71a, DC 5201.  But there is no basis for 
assigning an even higher rating, including under Deluca, 
as the VA and other examiners did not indicate the range of 
motion in this shoulder is further limited by pain, fatigue, 
weakness and lack of endurance on prolonged, repetitive use 
or during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board therefore finds that a higher 20 percent rating is 
most appropriate for the Veteran's service-connected left 
shoulder disability.  As his condition has never been more 
than 20-percent disabling since one year prior to filing his 
claim, there is no basis to "stage" this rating under Hart.  



III.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must 


determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of 
hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's service-connected left shoulder 
disability adequately contemplates the extent of his 
symptoms, referral to the Under Secretary for Benefits or to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the 
left shoulder disability has caused marked interference with 
his employment - meaning above and beyond that contemplated 
by his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun.

Moreover, the Veteran did not indicate that his retirement in 
1997 was in any way predicated on his left shoulder 
disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



IV.	Service Connection for Bilateral Hearing and Tinnitus

The Veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of excessive noise exposure (i.e., 
acoustic trauma) in service.  For the reasons and bases set 
forth below, the Board finds that as the evidence for and 
against his claims is in balance, meaning in relative 
equipoise, the benefit-of-the-doubt doctrine must be applied 
and service connection for hearing loss and tinnitus granted.  
38 C.F.R. § 3.102.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran clearly has a current bilateral hearing loss 
disability according to VA standards.  In this regard, a VA 
audiological evaluation performed in April 2008 showed that 
the auditory thresholds at the 1000-4000 Hertz frequencies 
are all greater than 40 decibels in each ear.  Thus, he has 
satisfied the first element of Hickson, supra, by 
demonstrating a current hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

So the determinative issue is whether the Veteran's current 
bilateral hearing loss is somehow attributable to his 
military service - and, in particular, to noise exposure of 
the type alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  

The Veteran's service treatment records (STRs) reflect that 
audiometric testing was not preformed during his period of 
active duty.  However, both whispered-voice and spoken-voice 
testing were preformed on numerous occasions, all of which 
revealed that his hearing was within normal limits 
bilaterally.  His STRs do not include a reference to tinnitus 
or ringing in the ears.  His STRs, while probative evidence 
against his claims, see Struck v. Brown, 9 Vet. App. 145 
(1996), are not an absolute bar to granting service 
connection.  When audiometric test results during service, 
including at the time of a Veteran's separation from service, 
do not meet the regulatory requirements of § 3.385 for 
establishing a 'disability' at that time, he or she may 
nevertheless establish entitlement to service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has held 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, the Veteran filed a claim for service connection for 
bilateral hearing loss in 2007.  He did not submit any 
medical evidence of a hearing impairment prior to the filing 
his claim.  However, he and his wife submitted lay statements 
indicating he had experienced difficulty hearing since 
service.  He stated that he began having difficulty hearing 
and ringing in his ears during rifle and grenade practice in 
service.



The first April 2008 VA audiogram was discontinued due to 
inconsistent and unreliable results.  The second April 2008 
VA audiogram found a 55-decibel loss at the 1000 Hz level, a 
70-decibel loss at the 2000 Hz level, a 65-decibel loss at 
the 3000 Hz level, and a 65-decibel loss at the 4000 Hz 
levels in the right ear, and a 
50-decibel loss at the 1000 Hz level, a 70-decibel loss at 
the 2000 Hz level, 
a 60-decibel loss at the 3000 Hz level, and a 65-decibel loss 
at the 4000 Hz levels in the left ear.  These findings 
indicate impaired hearing acuity - indeed, as mentioned, 
sufficient to satisfy the threshold minimum requirements of 
§ 3.385 to be considered a disability by VA standards.  The 
evaluating VA audiologist diagnosed bilateral sensorineural 
hearing loss accompanied by constant bilateral tinnitus and 
opined that, "given that the hearing loss and tinnitus are 
likely from the same etiology ... it is at least as likely as 
not related to military noise exposure." 

A third VA audiogram in July 2009 found a 50-decibel loss at 
the 1000 Hz level, a 70-decibel loss at the 2000 Hz level, a 
65-decibel loss at the 3000 Hz level, and a 60-decibel loss 
at the 4000 Hz levels in the right ear, and for the left ear 
a 
55-decibel loss at the 1000 Hz level and 65-decibel losses at 
the 2000 Hz, 3000 Hz and 4000 Hz levels.  This examiner gave 
no comment on the etiology of the hearing loss.

In balancing the evidence for and against the Veteran's 
claim, the Board finds no reasons to doubt the credibility of 
the audiologist's or the Veteran's lay statements.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  

Taking into account the contrary medical evidence, the 
Veteran's statements as to onset of symptoms, and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's hearing loss and tinnitus are related to his 
military service, and in particular to the type noise 
exposure alleged.  Accordingly, the appeal is granted.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

V.	Petition to Reopen the Claim for Service Connection 
for Recurrent Left Shoulder Dislocations

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

An August 1970 Board decision denied this claim based on 
there being no medical link between the disorder and the 
Veteran's military service, including by way of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310(a) and (b).  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  There was no Court or CAVC at the 
time, so no opportunity to appeal; the Court only came into 
existence in 1988.  Hence, that August 1970 Board decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104.

The Veteran filed his current petition to reopen this claim 
for service connection for recurrent dislocations of the left 
shoulder in November 2007.  As support for his claim, he has 
since submitted lay statements from him and his wife and a 
medical opinion from Dr. S.C.S.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the Board's 
August 1970 decision that previously considered and denied 
this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  This initial determination affects the 
Board's jurisdiction to adjudicate the claim on its 
underlying merits.  If there is no new and material evidence, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for recurrent dislocations of the left 
shoulder is the evidence that has been added to the record 
since the final and binding August 1970 Board decision.  And 
considering the basis of that denial, new and material 
evidence must suggest the Veteran suffered from recurrent 
left shoulder dislocations prior to his post-service February 
1967 accident or that his dislocations were or are secondary 
to his left shoulder sprain in service, which, as mentioned, 
is an already service-connected disability.  

Concerning this, as mentioned, since the August 1970 Board 
decision the Veteran has submitted lay statements from him 
and his wife and a medical opinion from Dr. S.C.S.  The 
Veteran's personal statements in this regard are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that a layman is not 
competent to offer a diagnosis and medical opinion regarding 
causation, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Also, to the extent the Veteran is merely reiterating 
arguments he made prior to the Board previously denying this 
claim in August 1970, this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

As to the opinion of Dr. S.C.S., which is presented in a June 
2008 letter, on the one hand this medical opinion is "new" 
in that it did not exist at the time of the August 1970 Board 
decision and, therefore, was not considered and could not 
possibly have been.  This medical opinion is not, however, 
material to the determinative issue of whether the Veteran's 
recurrent dislocations of the left shoulder were incurred in 
or aggravated by his military service or are secondary to or 
part and parcel of his already service-connected left 
shoulder sprain.  This doctor's statement speaks of how the 
Veteran is experiencing increasing pain in his left shoulder 
as a residual of his injury in service, reportedly both a 
sprain and anterior dislocation.  However, as explained 
earlier in this decision, the Board is assigning a higher 
rating for the Veteran's service-connected left shoulder 
disability because of the increasing functional and other 
impairment in this shoulder, notably, greater restriction of 
his range of motion to the shoulder level.  So as Dr. S.C.S. 
suggests, the Veteran is entitled to greater compensation, 
which he will receive as a consequence of increasing his 
rating from 0 to 20 percent.  Dr. S.C.S. did not, however, 
explain why he believes the Veteran suffered a prior 
dislocation of this shoulder in service, as opposed to many 
years after service in the February 1967 incident mentioned 
in the Board's August 1970 denial of this claim.  That 
intercurrent injury was the first indication of a dislocation 
of this shoulder, and Dr. S.C.S. acknowledged that his 
mention of a prior dislocation (meaning in service during the 
1940s) was predicated entirely on the Veteran's self-reported 
history, which, as mentioned, the Board already has denied as 
not credible when previously denying this claim in August 
1970.

So, in order to reopen his claim, the Veteran must provide 
the unestablished facts missing from his original claim.  The 
essential basis of the final and binding August 1970 Board 
decision was that the medical evidence indicated he had 
dislocated his left shoulder for the first time in a post-
service February 1967 accident, and that this condition was 
neither incurred in service or secondary to his in-service 
left shoulder sprain.  As this new evidence does not address 
the intercurrent injury, it does not contain the 
unestablished facts necessary to support his claim.  
Therefore, because this newly submitted evidence does not 
contain a medical opinion supportive of the claim in this 
important regard, this additional medical opinion does not 
provide the unestablished facts necessary to substantiate the 
claim.

Hence, none of the additional evidence received since the 
August 1970 Board decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The rating for the Veteran's left shoulder disability, the 
sprain, is increased to 20 percent, subject to the statutes 
and regulations governing the payment of VA compensation.

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is granted.

But the petition to reopen the claim for service connection 
for recurrent left shoulder dislocations is denied due to 
lack of new and material evidence.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


